Title: From Thomas Jefferson to Francisco Chiappe, 9 September 1789
From: Jefferson, Thomas
To: Chiappe, Francisco



Sir
Paris Sep. 9. 1789.

Mr. Carmichael American chargé des affaires at Madrid has been so good as to send me a copy of your letter to Mr. Giuseppe Chiappe, informing him that his Imperial majesty had ordered the Schooner Proctor, American property, taken by one of his cruisers, to be released with the most flattering marks of his friendship. I beg leave through your channel, Sir, to bear witness to his imperial majesty (Q.D.C.) of the grateful sense which our government will have of this mark of his justice and liberality, and of his friendship to them. His majesty has given repeated proofs to the nations of Europe of his justice and magnanimity, and that he has penetrated this great truth that industry, commerce and security are the surest roads to the happiness and prosperity of his people. May he long live to conduct and habituate them in these pursuits. I am on the point of returning to America, where I shall not fail to represent to our government this proof of his Imperial majesty’s friendship, and also of your attention to their affairs. I expect to return hither in April next and will have the honor of informing you of my return by letter. I have now that of being with sentiments of the most perfect attachment Sir your most obedient & most humble servant,

Th: Jefferson

